DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: page 14, line 30 appears to be intended to read “the whole area occupied by”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-19 of U.S. Patent No. 8,263,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims and thus are full anticipated thereby.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-19 of U.S. Patent No. 8,466,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims and thus are full anticipated thereby.

Claim Objections
Claims 1, 2, 5-8, 13, 14 and 17 are objected to because of the following informalities:  
Claim 1, “the core comprising a substrate layer” in line 1 should be placed on its own line, in the same manner as the rest of the elements
Claim 1, line 20 recites “correspond,” which should read “corresponds”
Claim 2, line 2 should read “non-uniform”
Claims 5-8 and 17 recite “the area,” which, in light of the instant specification at page 14, lines 27-32, is understood to be “the area of the absorbent core occupied by the entire layer of absorbent material”, but this could be made more clear in the claims
Claim 13 would be more clear if it were to read “An absorbent article, comprising an absorbent core according to claim 1, 
Claim 14, “the core comprising a substrate layer” in line 2 should be placed on its own line, in the same manner as the rest of the elements
Claim 14, line 21 recites “correspond,” which should read “corresponds”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thus its dependent claims 2-13), the preamble of the claim is directed to “An absorbent core,” with an intended use of “for an absorbent article”. However, lines 17-25 again recite the absorbent article, and in particular, recite a fibrous layer of the absorbent article, wherein it is unclear if this fibrous layer is intended to be positively recited as part of the claimed core or not. As best understood (i.e. as understood in the examination of the parent application’s claims), for purposes of examination, the fibrous layer positioned beneath the core is intended to be positively recited. In order to address this rejection/make it clear what is and is not being positively recited, Applicant could amend claim 1, lines 22-23 to read “wherein said absorbent core further comprises a fibrous layer positioned below said thermoplastic layer” and amend line 26 to read “wherein the absorbent core further comprises at least 
Regarding claims 15 and 16, the preambles recite “An absorbent article according to claim 14” (emphasis added), but claim 14 is understood to be directed to only the absorbent core, with the absorbent article recited simply as intended use, rendering it unclear exactly what is being recited in claims 15-16/whether they are properly further limiting (which would be an issue under 35 USC 112(d)/fourth paragraph). Claim 15 could be amended to read “An absorbent core according to claim 14” to address this rejection. However, if claim 16 were to read “An absorbent core according to claim 14, wherein the absorbent core further comprises a fluid acquisition layer positioned over the substrate layer”, then the substrate layer would no longer provide the function of “a top layer to the absorbent core” as required in claim 14, since the fluid acquisition layer would thus be the top layer of the core, such that claim 16 wouldn’t be properly further limiting. Therefore, as best understood, claim 16 will be interpreted similarly to claim 13, that is, as being directed to “An absorbent article comprising an absorbent core according to claim 14”.

Claim Interpretation
Per page 5, lines 14-19, “cellulose fibers” as claimed encompass both naturally occurring cellulose fibers (e.g. pulp) as well as man-made fibers derived from cellulose (e.g. rayon, cellulose acetate).

In light of the ranges and narrower versions thereof in the instant specification, “about” in the claims is understood to mean ±10%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanzer et al. (US 5,433,715; hereinafter “Tanzer”) in view of Krautkramer et al. (US 2003/0150090 A1; hereinafter “Krautkramer”).
Regarding claims 1, 9 and 12, Tanzer discloses an absorbent core (comprising absorbent laminate 112) for an absorbent article (diaper 10) (Figs. 1-2), the core comprising 
a substrate layer (carrier layer 98) (Figs. 6-7); 
the substrate layer comprising a substrate layer first surface (facing down in Figs. 2 and 7) and a substrate layer second surface (facing up in Figs. 2 and 7); 
the absorbent core further comprising a layer of absorbent material (middle layer in Fig. 7), the absorbent material comprising an absorbent polymer material (superabsorbent material 110); 
the layer of absorbent material comprising a layer of absorbent material first surface (facing down in Figs. 2 and 7) and a layer of absorbent material second surface (facing up in Figs. 2 and 7); 
the absorbent core further comprising a layer of a thermoplastic material that is a hot melt adhesive (adhesive 102) (Fig. 6; adhesive 102…a hot melt adhesive, col. 13, line 68-col 14, line 10; [a]dhesive 102 is applied onto…carrier sheet 100, col. 18, lines 3-10); and 
the layer of thermoplastic material comprising a layer of thermoplastic material first surface (facing down in Figs. 2 and 7) and a layer of thermoplastic material second surface (facing down up Figs. 2 and 7), wherein the layer of absorbent material second surface is in at least partial contact with the substrate layer first surface (Figs. 6-7, where the top of the material 110 in pockets 108 is in direct contact with the bottom of carrier layer 98), wherein portions of the layer of thermoplastic material second surface (those portions within zones 104/visible in Fig. 6) are in direct contact with the substrate layer first surface (facing down in Figs. 2 and 7) (Figs. 6-7; means for securing together carrier layers 98 and 100 along attached zones 104…adhesive 102, col. 13, lines 61-68) and portions of the layer of thermoplastic material second surface (those portions not visible in Fig. 6 because they are underneath the material 110 in pockets 108) are in direct contact with the layer of absorbent material first surface (Figs. 6-7; one side of the quantity of high absorbent material contained in each pocket 108 will be in contact with a carrier layer having adhesive applied thereon, col. 18, lines 3-10), and wherein the substrate layer comprises a fibrous material substantially free of cellulose fibers (carrier layer 98 comprises a fibrous synthetic polymer web, such as a meltblown web, the fibers may be composed of polyethylene, polypropylene, polyester, col. 13, lines 31-35); 
said absorbent article having in use a body facing surface (facing up in Fig. 2) and a garment facing surface (facing down in Fig. 2), wherein said substrate layer in said absorbent core provides the function of a top layer to the absorbent core (carrier 98 provides the topmost layer of the core in Fig. 2, since it immediately below topsheet 28); 
wherein the top layer to the absorbent core corresponds to the body facing surface of the core (Fig. 2); 
wherein said absorbent article[/core] further comprises a fibrous layer (distribution layer 120) positioned below said core[/thermoplastic layer] towards said garment facing surface of said absorbent article (Fig. 2); and
wherein the absorbent core [further] comprises at least a cover layer (carrier layer 100) in direct contact with the layer of thermoplastic material first surface (Figs. 6-7; [a]dhesive 102 is applied onto…carrier sheet 100, col. 18, lines 3-10).  
While Tanzer further teaches/suggests wherein said fibrous layer comprises greater than zero and not more than 80% of cellulose fibres (col. 24, lines 3-21, where there is up to 20% by wt of SAP and the fibrous material is a blend of natural and synthetic polymer fibers, in view of col. 23, lines 41-49, where the natural fibers are cellulosic and the synthetic fibers are non-cellulosic (e.g. polyester, polypropylene, polyethylene)), Tanzer does not explicitly recite wherein said fibrous layer comprises greater than zero and not more than 60% of cellulose fibres, particularly from about 30% to about 50% cellulose fibers. However, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. Moreover, Krautkramer 
Regarding claim 2, Tanzer in view of Krautkramer teaches an absorbent core according to claim 1, wherein Tanzer further discloses wherein the layer of absorbent material is a non-uniform layer (total amount of high absorbency material…may be non-uniformly…distributed among the plurality of pockets 108, col. 20, lines 28-31).  
Regarding claim 3, Tanzer in view of Krautkramer teaches an absorbent core according to claim 1, wherein Tanzer further discloses wherein the substrate layer has a basis weight from about 25 g/m2 to about 120 g/m2 (carrier layer 98 can have .  
Regarding claim 4, Tanzer in view of Krautkramer teaches an absorbent core according to claim 1, wherein Tanzer further discloses wherein the layer of absorbent material is a discontinuous layer of absorbent material (Figs. 6-7; wherein the layer is comprised by discontinuous pockets 108).  
Regarding claims 5-8, Tanzer in view of Krautkramer teaches an absorbent core according to claim 1, wherein Tanzer further discloses wherein the absorbent polymer material is present throughout the area of the absorbent core in an average basis weight of greater than zero and less than about 200 g/m2, or less than about 160 g/m, or from about 60 g/m2 to about 120 g/m2 (Examples 1-8, which have 135 gsm of absorbent polymer material (127 mm x 305 mm area and 5.25 g SAP), and Examples 23-91, which have 129 gsm of absorbent polymer material (127 mm x 305 mm area and 5 g SAP) [where 129 is “about 120,” see the Claim Interpretation section above]). Moreover, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. Tanzer (col. 20, line 27-col. 21, line 34) teaches that it would have been obvious to an artisan at the time of invention to modify the basis weight of absorbent polymer material through routine experimentation to arrive at a basis weight from about 80 g/m2 to about 100 g/m2, in order provide a suitable amount of absorbent capacity while saving on material costs by providing an article that has less SAP e.g. for lower volume insults (e.g. an article for “light” time periods/days).
 absorbent core according to claim 1, wherein Tanzer further discloses wherein the thermoplastic material is fiberized (adhesive 102 is…adhesive filaments, col. 18, lines 11-14; where “filaments” are synonymous with “fibers”).  
Regarding claim 11, Tanzer in view of Krautkramer teaches an absorbent core according to claim 1, wherein Tanzer further discloses wherein the thermoplastic material comprises a net-like structure (adhesive 102 is…a regular or irregular network of adhesive filaments, col. 18, lines 11-14; wherein “network” comprehends “net-like”).  
Regarding claim 13, Tanzer in view of Krautkramer teaches an core according to claim 1, wherein Tanzer further discloses/teaches the core in an absorbent article (diaper 10) (Figs. 1-2/4), wherein the absorbent article further comprises a fluid acquisition layer (surge management portion 46) positioned over the absorbent core towards the body facing surface (Figs. 2/4), wherein the fluid acquisition layer is substantially free of cellulose fibers (up to 100% of the surge fabric can be composed of bicomponent fibers, col. 31, lines 18-20, see also col. 31, lines 35-45).  
Regarding claims 14, 15 and 19, Tanzer discloses an absorbent core (comprising absorbent laminate 112) for an absorbent article intended for absorption of menses or blood (sanitary napkins, col. 3, line 29), the core comprising 
a substrate layer (carrier layer 98) (Figs. 6-7); 
the substrate layer comprising a substrate layer first surface (facing down in Fig. 7) and a substrate layer second surface (facing up in Fig. 7); 
the absorbent core further comprising a layer of absorbent material (middle layer in Fig. 7), the absorbent material comprising an absorbent polymer material (superabsorbent material 110); 
the layer of absorbent material comprising a layer of absorbent material first surface (facing down in Fig. 7) and a layer of absorbent material second surface (facing up in Fig. 7); 
the absorbent core further comprising a layer of a thermoplastic material that is a hot melt adhesive (adhesive 102) (Fig. 6; adhesive 102…a hot melt adhesive, col. 13, line 68-col 14, line 10; [a]dhesive 102 is applied onto…carrier sheet 100, col. 18, lines 3-10); and 
the layer of thermoplastic material comprising a layer of thermoplastic material first surface (facing down in Fig. 7) and a layer of thermoplastic material second surface (facing down up Fig. 7), wherein the layer of absorbent material second surface is in at least partial contact with the substrate layer first surface (Figs. 6-7, where the top of the material 110 in pockets 108 is in direct contact with the bottom of carrier layer 98), wherein portions of the layer of thermoplastic material second surface (those portions within zones 104/visible in Fig. 6) are in direct contact with the substrate layer first surface (facing down in Fig. 7) (Figs. 6-7; means for securing together carrier layers 98 and 100 along attached zones 104…adhesive 102, col. 13, lines 61-68) and portions of the layer of thermoplastic material second surface (those portions not visible in Fig. 6 because they are underneath the material 110 in pockets 108) are in direct contact with the layer of absorbent material first surface (Figs. 6-7; one side of the quantity of high absorbent material contained in each , and wherein the substrate layer comprises a fibrous material substantially free of cellulose fibers (carrier layer 98 comprises a fibrous synthetic polymer web, such as a meltblown web, the fibers may be composed of polyethylene, polypropylene, polyester, col. 13, lines 31-35); 
said absorbent article having in use a body facing surface (e.g. facing up in Fig. 2, because the core would be used in a sanitary napkin the same way as in a diaper because it serves the same function either way, that is, to absorb insults from the top of the article and to lock them away/store them within the article) and a garment facing surface (e.g. facing down in Fig. 2), wherein said substrate layer in said absorbent core provides the function of a top layer to the absorbent core (carrier 98 provides the topmost layer of the core in Fig. 2, since it immediately below topsheet 28, and it is fully capable of providing the same function in a sanitary napkin, as there is nothing to prevent a napkin from being assembled in the same way as the diaper); 
wherein the top layer to the absorbent core corresponds to the body facing surface of the core (e.g. Fig. 2).
Tanzer further discloses wherein said absorbent article[/core] further comprises a fibrous layer (distribution layer 120) positioned below said core[/thermoplastic layer] towards said garment facing surface of said absorbent article (Fig. 2), wherein Tanzer further teaches/suggests wherein said fibrous layer comprises greater than zero and not more than 80% of cellulose fibres (col. 24, lines 3-21, where there is up to 20% by wt of SAP and the fibrous material is a blend of natural and synthetic polymer fibers, in view of col. 23, lines 41-49, where the natural ; and
wherein the absorbent core comprises at least a cover layer (carrier layer 100) in direct contact with the layer of thermoplastic material first surface (Figs. 6-7; [a]dhesive 102 is applied onto…carrier sheet 100, col. 18, lines 3-10),
and Tanzer further discloses/teaches that carrier layer 100 can be composed of a material different than the material comprising carrier layer 98 (col. 13, lines 36-38).
However, Tanzer is silent regarding wherein the fibrous layer comprises greater than zero and not more than 60% of cellulose fibres, particularly from about 30% to about 50% cellulose fibers, and wherein the fibrous layer is provided by the cover layer of the absorbent core (that is, Tanzer is silent regarding wherein layer 120 is substituted for/serves the purpose of layer 100). However, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, see MPEP 2144.04.V.B. Moreover, Krautkramer teaches that it was known in the art of absorbent article distribution layers at the time of invention to provide an underlying distribution layer (outer layer 72) (Fig. 3) comprising 30%-70% pulp (i.e. cellulose) fibers (para [0020]), with particular examples including 30%, 40% and 50% pulp/cellulose (Bank 2 in Table 1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the less-than-80%-cellulose fibrous distribution layer of Tanzer to include wherein said fibrous layer comprises greater than zero and not more than 60% of as/to perform the SAP-holding function of layer 100, thus eliminating the need for a separate layer 100, especially when forming a sanitary napkin versus a diaper, as this would have provided a thinner and thus more comfortable napkin by eliminating layer 100 but maintaining its SAP-holding function, while maintaining the distribution function of layer 120.
Regarding claim 16, Tanzer in view of Krautkramer teaches an core according to claim 14, wherein Tanzer further discloses/teaches, as best understood, the core in an absorbent article (diaper 10 OR a sanitary napkin per col. 3, line 29) (e.g. Figs. 1-2/4), wherein the absorbent article further comprises a fluid acquisition layer (surge management portion 46) positioned over the absorbent core towards the body facing surface (Figs. 2/4), wherein the fluid acquisition layer is substantially free of cellulose fibers (up to 100% of the surge fabric can be composed of bicomponent fibers, col. 31, lines 18-20, see also col. 31, lines 35-45) [note: it would have been obvious to an artisan at the time of invention to include this same layer in an .  
Regarding claim 17, Tanzer in view of Krautkramer teaches an absorbent core according to claim 14, wherein Tanzer further discloses wherein the absorbent polymer material is present throughout the area of the absorbent core in an average basis weight of greater than zero and less than about 200 g/m2 (Examples 1-8, which have 135 gsm of absorbent polymer material (127 mm x 305 mm area and 5.25 g SAP), and Examples 23-91, which have 129 gsm of absorbent polymer material (127 mm x 305 mm area and 5 g SAP)).
Regarding claim 18, Tanzer in view of Krautkramer teaches an absorbent core according to claim 14, wherein Tanzer further discloses wherein the layer of absorbent material is a discontinuous layer of absorbent material (Figs. 6-7; wherein the layer is comprised by discontinuous pockets 108).   
Regarding claim 20, Tanzer in view of Krautkramer teaches an absorbent core according to claim 14, wherein Tanzer further discloses wherein the thermoplastic material is fiberized (adhesive 102 is…adhesive filaments, col. 18, lines 11-14; where “filaments” are synonymous with “fibers”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785